REINHARDT, Circuit Judge,
concurring in part, dissenting in part:
I concur with the majority’s holding that only the Federal Circuit may review MSPB jurisdictional decisions. I also agree with its tolling discussion. I do not agree, however, with the majority’s decision to transfer Sloan’s complaint to the Federal Circuit without first giving him the option to pursue his discrimination claim in the district court.
When an employee’s “mixed case” claim is dismissed by the MSPB for lack of jurisdiction, he has two options with respect to the federal courts. He may appeal the jurisdictional question to the Federal Circuit,1 or he may forego that appeal, abandon his claim of a violation of civil service rights, and file his discrimination claim directly in the district court. Here, Sloan erroneously combined his two options. He filed a complaint containing two counts in the district court, one consisting of his discrimination claim and one setting forth his civil services claim.
The majority appears to view Sloan’s complaint, as the district court did, as solely seeking review of the MSPB’s jurisdictional decision. Nothing in the complaint, however, suggests that its objective was so limited. While it is true that Sloan requested a remand to the MSPB, he also requested a jury trial, reinstatement, and damages. Moreover, he directly invoked the district court’s jurisdiction under Title VII.2 In short, Sloan did everything necessary in order to bring a Title VII action.
I would remand this matter to the district court and direct it to allow Sloan the option of pursuing his discrimination claim in the district court or having the entire complaint transferred to the Federal Circuit.

. If the appeal is successful, the MSPB will consider all of the petitioner's claims on remand. If not, the employee is free to pursue the discrimination claims in district court.


. Because Sloan had received a final EEO agency decision on his discrimination claim, the district court had jurisdiction over that claim.
Although in this case a final EEO decision had issued, I believe the district court would have had jurisdiction over the discrimination claim even if it had not. When the MSPB resolves, adversely to the employee, a jurisdictional question that depends on the merits of his discrimination claim, no additional administrative proceedings should be necessary before he may file his discrimination action in district court. See Wall v. United States, 871 F.2d 1540, 1547 & n. 5 (10th Cir.1989) (Seymour, J., dissenting) (noting "conceptual difficulty” of determining jurisdictional question whether discharge was voluntary without reviewing merits of discrimination claim); Cruz v. Department of Navy, 934 F.2d 1240 (Fed.Cir.1991) (Skelton, J., dissenting) (same).